    Case 4:20-cv-03709 Document 14-3 Filed on 11/01/20 in TXSD Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


STEVEN HOTZE, M.D.; WENDELL
CHAMPION; HON. STEVE TOTH; and
SHARON HEMPHILL,
                                                       Civil Action No. 4:20-cv-03709
                     Plaintiffs,

       v.

CHRIS HOLLINS, in his official capacity as Harris
County Clerk,

                     Defendant,

       and

MJ FOR TEXAS; DSCC; DCCC; MARY
CURRIE; CARLTON CURRIE; JEKAYA
SIMMONS; and DANIEL COLEMAN,

                     Proposed Intervenor-
                     Defendants


    ORDER ON MOTION FOR LEAVE TO FILE OPPOSITION TO PLAINTIFFS’
              MOTION FOR A PRELIMINARY INJUNCTION

       Upon consideration of Proposed Intervenor-Defendants MJ for Texas, DSCC, DCCC,

Mary Currie, Carlton Currie, Jr., Jekaya Simmons, and Daniel Coleman’s Motion for Leave to File

Opposition to Plaintiffs’ Motion for a Preliminary Injunction (ECF No. 13), the Motion is

GRANTED. The proposed opposition (ECF No. 13-1) and its accompanying materials (ECF Nos.

13-2 through 13-11), are hereby ACCEPTED.



Date: _______________                               ____________________________
                                                    Hon. Andrew S. Hanen
                                                    United States District Judge
